UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7250


RUSSELL SMITH,

                 Plaintiff - Appellant,

          v.

DEPARTMENT   OF    PUBLIC  SAFETY,   Municipal    Corporation,
individually   and    in  official  capacity    as   Municipal
Corporation;    GARY   D.  MAYNARD,   Municipal    Corporation
Official, individually and in his official capacity as
Secretary of Public Safety; MICHAEL J. STOUFFER, Municipal
Corporation Official, individually and in his official
capacity as Commissioner of Corrections; SCOTT S. OAKLEY,
Municipal Corporation Official, individually and in his
official capacity as Executive Director of Inmate Grievance
Office,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-02125-PJM)


Submitted:   February 9, 2012              Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell    Smith    appeals      the    district       court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)   (2006).      We    have   reviewed      the   record     and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Smith v. Dep’t of Pub. Safety, No.

8:11-cv-02125-PJM      (D.    Md.   filed    Aug.   12    &   entered      Aug.    15,

2011).     We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented       in   the     materials

before   the   court   and    argument      would   not   aid      the   decisional

process.



                                                                            AFFIRMED




                                       2